UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                  -v.-                           18 Cr. 117 (KPF)

OKECHUKWU PETER EZIKA,                                ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The sentencing scheduled for June 3, 2021, is hereby ADJOURNED to

June 10, 2021 at 3:30 p.m., in Courtroom 618 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York. Defendant’s sentencing

submission shall be due on or by May 26, 2021. The Government’s response

shall be due on or by June 2, 2021.

      SO ORDERED.

Dated: May 24, 2021
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
